DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP 2018-247494 filed in Japan Patent Office (JPO) on December 28, 2018 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on November 4, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Objections
Claim 1, 4, 8 and 13 are objected to because of the following informalities:  
In claim 1, lines 11-12, “converted light with the predetermined color” should read --the predetermined light with the predetermined color--. A support can be found at least in lines 6-7 of claim 1.
In claim 4, line 1, “the light-emitting element” should read --the light-emitting element of the second subpixel-- for clarity.
In claim 8, lines 6-8, “a light emission color of the defective subpixel based on the data of the positions and the light emission colors” should read --the predetermined light with the predetermined color of the defective subpixel based on the data of the positions and the light emission colors of the defective subpixel and remaining subpixels--. A support can be found at least in lines 6-7 of the base claim 1 and lines 2-3 of claim 8.
In claim 13, line 3, “the data of positions and light emission colors of the defective subpixel and remaining subpixels” should read --the data of the positions and the light emission colors of the defective subpixel and remaining subpixels--. A support can be found at least in lines 2-3 of the intervening claim 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 recites the feature “the second subpixel being configured to emit blue light” in line 4 and the feature “the second subpixel comprising: a light-emitting element; and a wavelength conversion layer provided over the light-emitting element to convert emission light emitted from the light-emitting element to converted light with the predetermined color if the predetermined color is red or green” in lines 8-12. It is unclear what the above features specifically refer to, thus this renders the claim indefinite.
For example, the former feature above indicating that the second subpixel emits blue light appears to conflict with the latter feature above indicating that the second subpixel emits red or green light. In other words, it is unclear whether the second subpixel emits blue light or red light or green light in view of the features above. Also, in claim 1, lines 10-12, the feature “a wavelength conversion layer provided over the light-emitting element to convert emission light emitted from the light-emitting element to converted light with the predetermined color if the predetermined color is red or green” includes a condition clause and so is unclear whether the wavelength conversion layer of the condition clause is in fact required as a claimed element. It is noted that claim 1 is directed to a device, not a method for manufacturing the device.
For the examination purpose, claim 1 is treated as the claim does not include the feature in lines 8-12.
Claims 2-13 are rejected due to their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Bower et al. US 2015/0373793.
Regarding claim 1, Bower teaches an image display device (e.g., a display device including a plurality of 600, Fig. 6, [449], [152], [167]) comprising: 
a plurality of pixels (e.g., a plurality of 600, [449], [152], [167]) each of which includes a plurality of first subpixels (e.g., 602a, 604, 602d, Fig. 6, [449]) and a second subpixel (e.g., 602e, Fig. 6, [449]), the plurality of first subpixels being configured to emit red light, green light, and blue light (e.g., [449]), the second subpixel being configured to emit blue light (e.g., [449]); 
the plurality of pixels including at least one pixel (e.g., one 600, Fig. 6) in which the plurality of first subpixels includes a defective subpixel (e.g., 604, Fig. 6, [449]) which is supposed to emit predetermined light (e.g., green, [449]) with a predetermined color; and 
the second subpixel comprising: a light-emitting element; and a wavelength conversion layer provided over the light-emitting element to convert emission light emitted from the light-emitting element to converted light with the predetermined color if the predetermined color is red or green (see the 112 rejection above).  
Regarding claim 3, Bower teaches the image display device according to claim 1, wherein the plurality of first subpixels includes light-emitting elements which are configured to emit red light, green light, and blue light (e.g., [449]).  
Regarding claim 4, Bower teaches the image display device according to claim 1, wherein the light-emitting element is configured to emit ultraviolet light (see the 112 rejection above).  
Regarding claim 8, Bower teaches the image display device according to claim 1, further comprising: a drive circuit including data of positions and light emission colors of the defective subpixel and remaining subpixels and configured to drive each of the plurality of first subpixels based on data of an image signal to reproduce the data of the image signal, and drive the second subpixel to emit light which has a luminance and a light emission color of the defective subpixel based on the data of the positions and the light emission colors (e.g., driver circuits such as 406 in Fig. 4, 706 in Fig. 7, [444], [449], [454]).  
Regarding claim 9, Bower teaches the image display device according to claim 1, wherein the plurality of first subpixels and the second subpixel include inorganic semiconductor light-emitting elements (e.g., [27], [419]).
Regarding claim 10, Bower teaches the image display device according to claim 1, wherein the wavelength conversion layer provided in the second subpixel includes a fluorescer material (see the 112 rejection above).
Regarding claim 11, Bower teaches the image display device according to claim 1, wherein the wavelength conversion layer provided in the second subpixel includes a quantum dot material (see the 112 rejection above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7, 12 and 13 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. US 2015/0373793.
Regarding claim 2, Bower teaches the image display device according to claim 1 as discussed above.
Bower does not explicitly teach wherein each of the plurality of first subpixels comprises, a first light-emitting element configured to emit blue light, a first wavelength conversion layer provided over the first light-emitting element to convert the blue light to red light, a second light-emitting element configured to emit blue light, a second wavelength conversion layer provided over the second light-emitting element to convert the blue light emitted from the second light-emitting element to green light, and a third light-emitting element configured to emit blue light.  
Bower, however, recognizes that alternatively, pixels of an image display device may comprise color conversion layers on light emitting elements (e.g., [183]-[191], [486]-[490]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that in Bower the light-emitting elements of the first subpixels may include a first light-emitting element configured to emit blue light, a first wavelength conversion layer provided over the first light-emitting element to convert the blue light to red light, a second light-emitting element configured to emit blue light, a second wavelength conversion layer provided over the second light-emitting element to convert the blue light emitted from the second light-emitting element to green light, and a third light-emitting element configured to emit blue light, for example, because it has been well known in the art that pixels including color conversion layers on light emitting elements and pixels including light emitting elements emitting respective color lights are alternative embodiments to form an image display device as suggested by Bower (e.g., [152], [167]; [183]-[191]), and selecting among them would have been obvious to the skilled artisan. MPEP §2143.
Regarding claim 5, Bower teaches the image display device according to claim 1 as discussed above.
Bower does not explicitly teach wherein the defective subpixel has a luminance lower than a prescribed luminance. 
Bower, however, recognizes that the LED 604 may be defective, e.g., non-operational, non-functional, open, etc. (e.g., [449]). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that in Bower the LED 604 may have a luminance lower than a prescribed luminance due to its defectiveness, for example. 
Regarding claim 6, Bower teaches the image display device according to claim 1 as discussed above.
Bower does not explicitly teach wherein the defective subpixel has a luminance higher than a prescribed luminance.  
Bower, however, recognizes that the LED 604 may be defective, e.g., non-operational, non-functional, open, etc. (e.g., [449]). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that in Bower the LED 604 may have a luminance higher than a prescribed luminance due to its defectiveness, for example. 
Regarding claim 7, Bower teaches the image display device according to claim 1 as discussed above.
Bower does not explicitly teach wherein the defective subpixel includes a layer which is opaque.  
Bower, however, recognizes that the LED 604 may be defective, e.g., non-operational, non-functional, open, etc. (e.g., [449]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that in Bower the LED 604 may include a layer which is opaque for the purpose of alleviating and adjusting a luminance higher than a prescribed luminance due to its defectiveness, for example.
Regarding claim 12, Bower teaches the image display device according to claim 8 as discussed above.
Bower does not explicitly teach the image display device further comprising: a scanning circuit configured to set a drive sequence of the plurality of pixels with the drive circuit, a controller configured to control driving the plurality of pixels and the drive sequence of the plurality of pixels for the drive circuit and the scanning circuit.
Bower, however, recognizes that in Bower driver circuits and control elements drive and control the spare sets of light emitting elements to compensate for defective light emitting elements (e.g., [444], [448], [498]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the image display device of Bower may include a scanning circuit configured to set a drive sequence of the plurality of pixels with the drive circuit, a controller configured to control driving the plurality of pixels and the drive sequence of the plurality of pixels for the drive circuit and the scanning circuit for the purpose of allowing for tunable brightness, defect compensation, increased definition, etc., for example (e.g., Bower, [20]).
Regarding claim 13, Bower teaches the image display device according to claim 12 as discussed above.
Bower does not explicitly teach the image display device further comprising: a frame memory configured to store one frame of display data, the display data including the data of positions and light emission colors of the defective subpixel and remaining subpixels.
Bower, however, recognizes that in Bower driver circuits include embedded memory that can be used to display static images and store a lookup table(s) used, for example, to adjust the output of light emitting elements in the display (e.g., [442], [498]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the image display device of Bower may include a frame memory configured to store one frame of display data, the display data including the data of positions and light emission colors of the defective subpixel and remaining subpixels for the purpose of allowing for tunable brightness, defect compensation, increased definition, etc., for example (e.g., Bower, [20]).
Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number i.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        December 3, 2022